El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
'En la apelación interpuesta por el acusado de la Corte Municipal de Tauco a la de Distrito de Ponce fué declarado culpable del delito de libelo infamatorio y condenado a pagar una multa de diez dólares. Se alega en la acusación que el acusado maliciosa, voluntaria y criminalmente, firmó como especial repórter, y ordenó e hizo que se publicara en el perió-dico “El Día,” que se edita en Ponce, un suelto en el que se decía: “Ayer se juró una denuncia criminal contra un tal Natalio Lozada ■ Colón, (el denunciante); Lozada hace tres *45añ.os hizo un negocio con Bosendo Velazco, entregándole una obligación a éste por nna suma de dinero, para ser recogida a los pocos días; Lozada desapareció y Velazco no había podido recobrar ese dinero; anteayer sabedor de qne. Lozada estaba en Yanco vendiendo unos caballos lo demandó civil-mente dirigido por el abogado Toro Fernández (acusado y apelante en este caso) solicitando y obteniendo el embargo preventivo de unos caballos del demandado Lozada para el aseguramiento de la sentencia; ya practicado el embargo y sujetos los animales a un depósito, Lozada sustrajo uno de aquéllos y tomó la de Villadiego, siendo capturado entonces por la policía, etc.,” terminando la acusación con las debi-das alegaciones. En el juicio de esta causa quedó probado el hecho de la publicación en la forma ¿legada en la acusación.
El apelante alega que se han cometido dos errores. El primero consiste en haberse negado la corte a admitir como prueba otra información según la cual el apelante publicó en el mismo periódico la absolución de Lozada. Esta fué claramente una manifestación hecha por el acusado en su propio beneficio y por tanto inadmisible. Evidencia en Casos-Criminales por Wharton, página 690; 12 Cyc., 426, 428.
El segundo error que ha sido alegado es que no se probó por el fiscal que el apelante hubiera cometido el delito que se le imputó en- la acusación. El acusado funda principal-mente esta alegación en la sección 249 del Código Penal, que prescribe lo siguiente:
“Sección 249. — Ningún noticiero, director o propietario de perió-dico podrá ser.procesado por la imparcial y exacta relación de actos judiciales, legislativos o de cualquier otro carácter oficial, o de cual-quiera manifestación, discurso, argumento o debate que en ellos tuviere lugar, a no probarse que hubo maliciosa intención al rela-tarlos, lo cual no deberá presumirse del mero hecho de la publicación. ’ ’
Convenimos con el Fiscal que el privilegio únicamente puede favorecer a un acusado que publica procedimientos *46judiciales si tal publicación es razonable, justa e imparcial. El editor de un periódico tiene derecho a hacer público en el periódico el hecho de haber sido arrestado un individuo y el motivo por el cual se le arresta; pero no está autorizado para suponer, mientras la denuncia está en su trámite de investigación ante la corte, que el acusado es culpable del delito que se le imputa o para presentarlo como tal ante el público. Usher v. Severance, 20 Me., 9. Véase también el caso de Storey et al. v. Wallace, 60 Ill., 51, 54, 55; Bathrick v. Detroit Post and Tribune Co., 50 Mich., 629, 644; Cincinnati v. Gazette Co. v. Timberlake, 78 Am. Dec., 285, 289. Si en el presente caso el apelante se hubiera limitado a expre-sar el contenido del supuesto delito que se imputaba a Lozada no hubiera habido discusión alguna si realmente existió la acusación como parece ser el caso. Pero no se limitó como queda dicho sino que el artículo que se denuncia apareció en tal forma que se hacía ver que Lozada era un ladrón. El acusado ni siquiera alegó que los hechos publicados apare-cían en los procedimientos judiciales. Cuando un editor o repórter de un periódico publica un informe acerca del arresto de una persona tiene el deber de fijarse que en la publicación solamente se diga que dicha persona ha sido acu-sada de un delito. Las autoridades demuestran que no debe presumirse la culpa y por tanto lo mismo el editor que el repórter deberán tener el cuidado de evitar tal suposición. Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Asociados del Toro, Aldrey y Hutchison.